Citation Nr: 1426104	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  05-12 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and R. S.


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1995 to November 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. By that rating action, the RO, in part, denied service connection for tinnitus.  The Veteran appealed this rating action to the Board. Jurisdiction of the Veteran's claims file was later transferred to the RO in Los Angeles, California.  The case was remanded in June 2009 and September 2011.  This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

A review of the evidence of record reveals that in September 2008, the Veteran testified before a Veterans Law Judge at a travel board hearing at the Los Angeles RO.  The Veterans Law Judge who conducted the hearing is, however, no longer employed by the Board.  The law requires that a Veterans Law Judge who conducts the hearing on an appeal must participate in any decision made on that appeal. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.707 (2013).  The Veteran was informed of this by letter dated November 20, 2012. He was told that the Board could make a decision on the appellate record as it stands, but that he had the opportunity to testify at another hearing should he so desire.  38 C.F.R. § 20.717  (2013).

In correspondence, received in January 2013, the Veteran requested to appear at a hearing before a Veterans Law Judge at the Los Angeles, California RO. In July 2013, the Veteran testified before the undersigned at the above-cited RO.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA paperless claims file.

This appeal was most recently before the Board in November 2013.  At that time, the Board, in part, remanded the issue on appeal to the RO for additional substantive development.  The requested development has been completed and the appeal has returned to the Board for appellate consideration. 


FINDING OF FACT

The competent and probative evidence of record is against a finding that tinnitus is related to military service or to any event therein, or that it was manifested to compensable degree within a year of service discharge. 


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included. Id.   

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 169  (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board. Indeed, VA's duty to notify has been more than satisfied.  The RO, in part, notified the Veteran via a January 2004 letter of the criteria for establishing his claim for service connection for tinnitus, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Then, by a post-adjudication July 2008 letter, the RO informed the Veteran of the Dingess elements with respect to this claim. As the issue decided herein was later readjudicated in October 2011 and March 2014 Supplemental Statements of the Case, any initial errors of notification to the Veteran have been corrected with subsequent action and adjudication, and there is no prejudice to him from such errors.  See Bernard v. Brown, 4 Vet. App. 384, 394   (1993). 

VA has also fulfilled its duty to assist.  The RO/AMC has obtained the Veteran's service treatment records (STRs) and VA outpatient treatment and examination records.  The Veteran has presented written arguments in various documents submitted to VA in support of the claim decided herein. In addition, and as will be discussed in more detail, he provided testimony before a retired Veterans Law Judge and the undersigned in September 2008 and July 2013, respectively.  The Veteran's father also provided testimony at the September 2008 hearing. Copies of the hearing transcripts have been associated with the Veteran's physical claims files and uploaded to his Virtual VA electronic claims file (July 2013 hearing transcript). 

Pursuant to the Board's September 2011 remand directives, the RO was instructed, in part, to schedule the Veteran for a VA audiological examination.  In July 2012, the RO sent the Veteran a letter to a Pebble Beach address and informed him of his audiological examination that was scheduled for August 18, 2012. The Veteran failed to report for the August 2012 VA audiological examination. 

VA electronic mail correspondence, dated in September 2012, reflects that the RO personnel indicated that the Veteran had failed to report for the scheduled August 2012 VA audiological examination because of a family emergency or "[n]eeded more time has been entered into CAPRI." This finding is in contrast to the Veteran's testimony before the undersigned in July 2013. At that hearing, the Veteran testified that he had not received notice of the August 2012 VA audiological examination because it was sent to a completely different address than notification sent for his kidney examination.  He related that he had not resided at the Pebble Beach address for the previous four (4) years. (Transcript (T.) at pages (pgs.) 3, 4).  In its November 2013 remand, the Board noted that according to its Veterans Appeals Central Locator System (VACOLS), the Veteran' current address was in Oak Hills, California.  

In view of the conflicting circumstances surrounding the Veteran's scheduled August 2012 VA audiological examination, in conjunction with the Veteran's willingness to report for his September 2012 VA nephrology examination, the Board requested that the RO re-schedule the Veteran for a VA audiological examination in conjunction with his claim for service connection for tinnitus.  VA 21-2507a, Request For Physical Examination, dated in December 2013, reflects that the RO initiated an examination request in conjunction with his claim for service connection for tinnitus.  The address listed on the form was the Veteran's Pebble Beach address.  In a February 2014 Supplemental Statement of the Case (SSOC) sent to the Veteran's Pebble Beach address, the RO indicated that he had failed to report for a VA audiological examination at the Loma Linda VA Medical Center (VAMC) in mid-January 2013.  (See February 2014 SSOC, page (pg.) 3)).  Moreover, the Board has reviewed VACOLS, and takes note that the Pebble Beach address has emerged as the Veteran's reported residence.  

The Board finds it significant that the February 2014 SSOC sent to the Veteran's Pebble Beach address, as denoted in VACOLS, was not returned to VA as undeliverable. Neither the Veteran nor his representative has maintained that he did not receive notice of the January 2013 VA audiological examination or February 2014 SSOC.  Thus, the regularity of the mail is presumed.  See, generally, Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1991), quoting U.S. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (noting that there is a presumption of regularity in the law that supports "the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties.").

It bears emphasis that VA's duty to assist is not always a "one-way street."  The Veteran has an obligation to assist in the adjudication of his claims in notifying VA of any change in address.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); The Board finds that the RO's scheduled VA examination request form used, and the February 2014 Supplemental Statement of the Case was sent to, the Veteran's Pebble Beach address, which evidently is now the Veteran's current address and was neither were returned as undeliverable.  As the Veteran has not presented any argument concerning good cause for his failure to attend his scheduled VA January 2013 examination, the Board has no choice but to proceed with the current evidence of record in deciding the current claim.  38 C.F.R. § 3.159(c)(4)(i); 3.655(a), (b).

More specifically, the Board highlights that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim without good cause, the claim shall be rated based on the evidence of record. Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655. Good cause for the Veteran's failure to attend the VA examination has not been shown in this case.  As such, the Board will decide the claim for service connection for tinnitus based upon the evidence of record.  Under such circumstances, there is no duty to provide another examination or to obtain an additional medical opinion.  Id. 

Finally, some discussion is necessary regarding the Veteran's September 2008 and January 2013 hearings.  At these hearing, the Veteran was provided an opportunity to set forth his contentions, to include before the undersigned Veterans Law Judge in January 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  (2013) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearings, the Veterans Law Judges identified one of the issues on appeal as entitlement to service connection for tinnitus.  Information was solicited regarding the onset, and post-service history and treatment for his tinnitus.  Therefore, not only was the above-cited issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issue material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  The hearing discussion did not reveal any evidence that might be available that had not been submitted with respect to the issue decided herein.

II. Laws and Regulations

Service Connection-general criteria

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  As organic disease of the nervous system, to include sensorineural hearing loss are chronic diseases, this presumption is for application with respect to his claim for service connection for tinnitus.  Id.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, and as will be explained in more detail below, the Veteran is able to state that he has tinnitus. Thus, service connection via the demonstration of continuity of symptomatology is applicable in the present case.  Id. 

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  

III. Merits Analysis 

The Veteran seeks service connection for tinnitus.  He maintains that he currently has tinnitus that is the result of having worked around loud aircraft equipment as a boatswain's mate with hearing protection and as a result of having fallen several feet from the flight deck onto a metal rail aboard the USS NIMITZ. (See March 1997 VA audiological examination report; VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in December 2003; and, T. at pgs. 4, 5).  He maintains that he has not had any post-service noise exposure.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in April 2004). 

With regard to Shedden element number one (1), evidence of a current disability, the Board notes that the post-service evidence of record does not contain any subjective complaints or clinical findings referable to tinnitus.  However, as tinnitus is "subjective," its existence is generally determined by whether the veteran claims to experience it.  Tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  To that end, the Board has no reason to doubt that the Veteran currently experiences ringing in the ears.  Based on all of the above, the Board finds that a current tinnitus disability exists, and Shedden element (1) is satisfied.

Regarding Shedden element number two (2), evidence of in-service injury or disease, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002). 

For the reasons discussed immediately below, the Board finds that the Veteran was exposed to hazardous noise while on active duty.  At the outset, the Board observes that the Veteran's service treatment records do not reflect any complaints of ringing in the ears or a diagnosis of tinnitus at any time during his active duty service.  As noted above, the Veteran has maintained, in part, that he has tinnitus ever since he fell several feet from the flight deck on to a metal rail while serving aboard the USS NIMITZ during military service. (T. at pgs. 5, 6).  

The Veteran's service treatment records show that in August 1996, he fell from the flight deck onto a metal rail.  The Veteran sustained a severe contusion to his right thigh. Hospitalization records contemporaneous to the accident are wholly devoid of any subjective complaints or clinical findings of any injury to his head, to include his ears.  A November 1996 service separation examination report is negative for any clinical findings referable to tinnitus.  On that report, the Veteran indicated that he had fallen while stationed aboard the USS NIMITZ in August 1996, but he did not report having had tinnitus since that time.

The Veteran has also asserted that he experienced acoustic trauma by having worked around loud aircraft equipment as a boatswain's mate, albeit with hearing protection.  The Veteran's personnel records confirm that he was stationed on the USS NIMITZ and that he served as an Air Man Recruit.  The nature of the Veteran's job as an airman recruit responsibilities were such that there is a probability of exposure to hazardous noise.  The Veteran is competent to attest to his own in-service experiences, and based on his personnel records, the Board finds no reason to doubt that he was exposed to in-service acoustic trauma while serving aboard the USS NIMITZ.  Therefore, the Board finds the Veteran's noise exposure assertions to be both competent and credible, and that the second Shedden element is satisfied.

The third Shedden element requires a causal relationship between the in-service incident and the Veteran's current disability.  The Veteran has never been diagnosed as having a tinnitus disorder by a medical professional.  Due to the simplicity of the disorder, the Veteran's lay evidence is competent and sufficient to establish a current diagnosis of tinnitus.  See Jandreau v. Nicholson, 492 F. 3d at 1372. However, the only evidence of record indicating that the Veteran's tinnitus is related to service is the Veteran's July 2013 testimony that he had tinnitus symptomatology ever since he fell several feet aboard the USS NIMITZ.  (T. at pgs. 5, 6)).  The Board finds the Veteran's testimony not to be credible.  Service treatment records coincident to the Veteran's fall aboard the USS NIMITZ in August 1996, as well as his November 1996 service separation examination report, are devoid of any injury to his head and ears, as well as any complaints of tinnitus.  Post-service VA and treatment examination reports, dated from 1997 to 2012, are also devoid of the Veteran having complained of tinnitus, despite the Veteran providing a history of the in-service fall to various VA clinicians.  (See VA treatment and examination reports, dated from 1997 to 2012).  

The Veteran's testimony, indicating continuous tinnitus symptomatology since discharge from service, lacks credibility.  See Caluza, 7 Vet. App. at 498 (holding that, in weighing credibility of lay evidence, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  Therefore, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous tinnitus symptomatology since discharge from service.  The Veteran's statements, indicating continuous tinnitus symptomatology since discharge from service, lack credibility as they are inconsistent with the other evidence of record.  

Again, the Board highlights that the Veteran failed to report for a January 2013 VA examination.  Thus, the claim must be decided based on the evidence of record. 38 C.F.R. § 3.655(b).  The Veteran has not presented any competent and credible medical evidence or medical opinions relating his current tinnitus  to his military service.  Thus, there is no basis to grant service connection in this instance. 

In addition, as there is no evidence of tinnitus manifested to a compensable degree within one year of separation from service, service connection cannot be awarded on a presumptive basis. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Consideration has been given to the Veteran's lay assertion that he experiences tinnitus as a result of his in-service fall aboard the USS NIMITZ and exposure to acoustic trauma.  As noted above, due to the simplicity of the disorder, the Veteran's lay evidence is competent and sufficient to establish a current diagnosis of tinnitus.  See Jandreau, supra.  However, there is no indication that the Veteran is competent to render an opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating ear diseases, such as tinnitus.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  The identification and classification of this disorder is also a medical determination.  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The Board finds that the preponderance of the competent and credible evidence of record is against an etiological relationship between his diagnosed tinnitus and his period of military service, to include his fall aboard the USS NIMITZ in August 1996.

The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, because the preponderance of the evidence is against the claim for service connection for tinnitus, this doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for tinnitus is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



6Department of Veterans Affairs


